Case 4:18-cr-00572 Document 128 Filed on 11/08/19 in TXSD Page. 1 of 14

©

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA
v. CRIMINAL NO. 4:18-cr-572 2S (01)

ISMAEL RODRIGUEZ-SERRANO,
Defendant.

(0) CO) (9) COD CD

PLEA AGREEMENT
The United States of America, by and through Ryan K. Patrick, United States Attorney
for the Southern District of Texas, and Richard W. Bennett, Assistant United States Attorney, and
the defendant, Ismael Rodriguez-Serrano (“Defendant”), and Defendant’s counsel, pursuant to
Rule 11(c)(1)(A) and (B) of the Federal Rules of Criminal Procedure, state that they have entered -
into an agreement, the terms and conditions of which are as follows:
Defendant's Agreement |
1. | Defendant agrees to plead guilty to Count Three of the Second Superseding Indictment.
Count Three charges defendant with Conspiracy to Harbor and Transport legal Aliens in violation
' of Title 8 U.S.C. §§1324(a)(1)(A)@W)(D, (a)C1)(A) Gi), (a)(1)(A)(iii), and (a)(1)(B)Q). Defendant,
by entering this plea, agrees that he is waiving any right to ‘have the facts that the law makes
essential to the punishment either charged in the second superseding indictment, or proved to a
jury or proven beyond a reasonable doubt.
Punishment Range
2. The statutory maximum penalty for each violation of Title 8 USC §§1324
(QC ACV), 1324(a)(1)(A)GD, 1324(a)(1)(A) (iii) and 1324 (a)(1)(B)@, is up to 10 years’
imprisonment and a fine of not more than $250,000.00. Additionally, Defendant may receive a

term of supervised release of not more than 3 years. See Title 18, United States Code, sections
Case 4:18-cr-00572 Document 128 Filed on 11/08/19 in TXSD Page 2 of 14

3559(a)(3) and 3583(b)(2). Defendant acknowledges and understands that if he should violate
the conditions of any period of supervised release which may be imposed as part of his sentence,
then Defendant may be imprisoned for up to two years, without credit for time already served on
the term of supervised release prior to such violation. See Title 18, United Stated Code, sections
3559(a)(3) and 3583(e)(3). Defendant understands that he cannot have the imposition or
execution of the sentence suspended, nor is he eligible for parole.
Mandatory Special Assessment
3. Pursuant to Title 18, United States Code, Section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk's Office, P.O. Box:61010, Houston, Texas 77208, Attention: Finance. .
Immigration Consequences
4. Defendant recognizes that pleading guilty may have consequences with respect to his
“immigration status. Defendant understands that if he is not a citizen of the United States, by
pleading guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant understands that if he is a naturalized
United States citizen, pleading guilty may. result in immigration consequences, | such as
denaturalization and potential deportation or removal from the United States. Defendant’s
attorney has advised Defendant of the potential immigration consequences resulting from
Defendant’s plea of guilty, and Defendant affirms that he wants to plead guilty regardless of any

immigration consequences that may result from the guilty plea and conviction.
Case 4:18-cr-00572 Document 128 Filed on 11/08/19 in TXSD Page 3 of 14

_ Waiver of Appeal and Collateral Review

5. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence. after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. Defendant’s
knowing and voluntary waiver of the right to appeal or collaterally attack the conviction and
sentence includes waiving the right to raise on appeal or on collateral review any argument that
(1) the statute(s) to which the defendant is pleading guilty is unconstitutional and (2) the admitted
conduct does not fall within the scope of the statute(s). In the event Defendant files a notice of
appeal following the imposition of the sentence or later collaterally attacks his conviction or
sentence, the United States will assert its rights under this agreement and seek specific performance
of these waivers.

6. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he may have received from his counsel, the United
States or the Probation Office, is a prediction and not a promise, did not induce his guilty plea, and
is not binding on the United States, the Probation Office or the Court. The United States does not ~

make any promise or representation concerning what sentence the defendant will receive.
Case 4:18-cr-00572 Document128 Filed on 11/08/19 in TXSD_ Page 4 of 14

Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult. the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

7. ‘Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.

The United States’ Agreements

8. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count Three of the second superseding

indictment and persists in that plea through sentencing, and if the Court accepts this

plea agreement, the United States will move to dismiss any remaining counts of the

second superseding indictment at the time of sentencing;

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the

Court to allocate their resources more efficiently. _

Agreement Binding - Southern District of Texas Only

9. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the second superseding indictment. This plea agreement binds

only the United States Attorney’s Office for the Southern District of Texas and Defendant. It

does not bind any other United States Attorney’s Office. The United States Attorney’s Office for

4
Case 4:18-cr-00572 Document 128 Filed on 11/08/19 in TXSD Page 5 of 14

‘the Southern District of Texas will bring this plea agreement and the full extent of Defendant’s
cooperation to the attention of other prosecuting offices, if requested.
United States’ Non-Waiver of Appeal
10. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence file and
any investigative files, to the attention of the Probation Office in connection with
that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant's
counsel and the Probation Office;

_(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and

(e) to appeal the sentence imposed or the-manner in which it was determined.

Sentence Determination

11. Defendant is aware that the sentence will be imposed after consideration of the United

States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the

. provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge aftér the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions

regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
Case 4:18-cr-00572 Document 128 Filed on 11/08/19 in TXSD Page 6 of 14

imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences ©
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.
Rights at Trial
12. Defendant understands that by entering into this agreement, he surrenders certain

rights as provided in this plea agreement. Defendant understands that the rights of a defendant
‘include the following:

(a)  IfDefendant persisted ina plea of not guilty to the charges, defendant would

have the right to a speedy jury trial-with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree. ,

(b) Atatrial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront

those witnesses and his attorney would be allowed to cross-examine them. In turn,

Defendant could, but would not be required to, present witnesses and other

evidence on his own behalf. If the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena power of the

court; and .

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

13. Defendant is pleading guilty because he is in fact guilty of the charges contained in

Count Three of the second superseding indictment. Ifthis case were to proceed to trial, the United

States could prove each element of the offense beyond a reasonable doubt. The following facts,

among others would be offered to establish Defendant’s guilt:
Case 4:18-cr-00572 Document 128 Filed on 11/08/19 in TXSD_ Page 7 of 14

On August 22, 2018, the Houston Police Department notified Homeland Security
Investigations (“HSI”) special agents about a complaint they received from a female in New Jersey
about her brother being held by his smugglers for money. On the same day, agents contacted the
female, Guatemalan national I.M, who reported that her brother, identified as Guatemalan national
M.M., had been successfully smuggled to Houston, Texas for $8,500 dollars. According to LM.,
the smugglers then demanded an additional $7,000 dollars in order to release M.M.

On August 23, 2018, HSI agents met with ILM. and arranged to meet the smugglers that
day with an undercover agent to pay the $7,000 dollars in exchange for M.M. Agents found that
the smugglers were using a phone in Houston, Texas, which led them to the Sunset Crossing
Apartment Homes at 10630 Beechnut St. The smugglers and the undercover agent met at an HEB
supermarket at 10100 Beechnut St in Houston to make the exchange. Meanwhile, surveillance at
the Sunset Crossing Apartment Homes observed a white Chevrolet Tahoe depart the apartments
with three Hispanic males on board and followed it to the meeting location with the undercover
agent. At the meeting location, the undercover agent confirmed that M.M. was in the back seat
of the vehicle and then signaled the surveillance agents to make the arrest. Both the driver and
the front passenger were arrested and M.M. was detained for immigration violations. The driver
of the vehicle, a white Tahoe, was identified as the Defendant, Ismael Rodriguez-Serrano. The
passenger was identified as a co-conspirator, Daniel Lopez- -Garcia.

After the arrests, agents conducted a search for other possible smuggled aliens of apartment
numbers 115 and 112 at the Sunset Crossing Apartment Homes that were identified during the
surveillance. A search for aliens in ‘apartment 115 resulted in the encounter of four additional
illegal aliens. Agents were forced to break into apartment 115 because the entrance door was
dead-bolted and the windows were obscured. After entering apartment 115, agents observed that
the windows were boarded up and obscured from the inside and the main door had a lock that was
keyed both inside and outside.

_ M.M. was later interviewed by agents and stated that he arranged to be smuggled from
Guatemala, through Mexico,.to New Jersey for approximately $8,500 U.S. dollars. M.M.
identified the defendant in a photographic lineup display as the one who picked him up in Houston
from the driver that transported him from the brush into Houston on or about August 12, 2018.
M.M. further stated that the Defendant and co-conspirator Lopez-Garcia were in charge of keeping
food supplies at the stash house and they kept the illegal aliens locked in apartment 115 with the
windows boarded up.

Agents also interviewed another alien from the stash house, Guatemalan national J.N., who
stated that he. arranged to pay $15,000.00 to be smuggled from Guatemala to get to Maryland.
J.N. stated that his mother-in-law paid a smuggling fee of $15,000 U.S. dollars in full in Guatemala
but that smugglers wanted an additional $2,300 dollars from him. J.N. identified the Defendant
as the driver of the vehicle in which he was transported from McAllen to Houston.

In a post-arrest statement, the Defendant admitted his role in running the stash house for a
$250 US dollar payment per load of aliens that he did for his boss “Manuel.”

7
Case 4:18-cr-00572 . Document 128 Filed on 11/08/19 in TXSD Page 8 of 14

The facts set forth herein, are a summary of the Defendant’s actions, and are not intended
to be a complete accounting of all the facts and events related to the offense charged in this case.
The limited purpose of this statement of facts is to demonstrate that a factual basis exists to support
the Defendant’s plea to the offense set forth in Count Three of the Second Superseding Indictment.

Breach of Plea Agreement
14. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
_ States may move the Court to set aside the guilty plea and reinstate prosecution. Any information

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally
15. This Plea Agreement is being entered into by the United States on the basis of
- Defendant’s-express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.
16. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea .

8
Case 4:18-cr-00572 Document 128 Filed on 11/08/19 in TXSD Page 9 of 14

agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security.
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

17. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his assets to deliver all funds and records of such assets to the United States.

18. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

| Restitution

19. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant understands and agrees that the Court will determine the amount of .
restitution to fully compensate the victim(s). Defendant agrees that restitution imposed by the
Court will be due and payable immediately and that Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 5 above, Defendant waives the right to challenge
in any manner, including by direct appeal or in a collateral proceeding, the restitution order

imposed by the Court.
Case 4:18-cr-00572 Document 128 Filed on 11/08/19 in TXSD Page 10 of 14

Forfeiture
20. Defendant stipulates and agrees that the property listed in the Second Superseding
Indictment’s Notice of Forfeiture, the Supplemental Notice of Forfeiture (D.E. #59), and in any
supplemental Notices, is subject to forfeiture, and Defendant agrees to the forfeiture of that
property.
21. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.
| 22. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).
. 23. Subject to the provisions of paragraph 5 above, Defendant waives the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral

proceeding.

Fines
24. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 5 above, Defendant waives the right to challenge

the fine in any manner, including by direct appeal or in a collateral proceeding.

10
- Case 4:18-cr-00572 Document 128 Filed on 11/08/19 in TXSD Page 11 of 14

Complete Agreement
25. ‘This written plea agreement, consisting of 14 pages, including the attached addendum
of Defendant and his attorney, constitutes the complete plea agreement between the United States,
- Defendant, and Defendant's counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because
he is guilty,

' 26. Any modification of this plea agreement must be in writing and signed by all parties.

Filed houston. Texas, on MJovem be Co ¥ 2015)
DMs

Defendant

 

 

 

Subscribed and sworn to before me on KO DV A ber w , 20 {3

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

By: ROG ove

Deputy United States District Clerk

11
Case 4:18-cr-00572 Document 128 .Filed on 11/08/19 in TXSD Page 12 of 14

APPROVED:

Ryan K. Patrick
United States Attorney

‘Richard W..Bennett

 

 

 

Anthony Troiani, Esq-
Assistant United States Attorney Attorney for Defendant
Southern District of Texas

Telephone: 713-567-9000

12
Case 4:18-cr-00572 Document 128 Filed on 11/08/19 in TXSD Page 13 of 14

7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA . §
| §

ve | | | § CRIMINAL NO, 4:18-er-572 28 (01)
ISMAEL RODRIGUEZ-SERRANO, 5
Defendant. - §
PLEA AGREEMENT - ADDENDUM
I have fully explained to Defendant his rights with respect to the pending second
' superseding indictment. I have reviewed the provisions of the United States Sentencing
Commission’s Guidelines Manual and Policy Statements and I have fully and carefully explained
to Defendant the provisions of those Guidelines which may apply in this case. I have also
explained to Defendant that the Sentencing Guidelines are only advisory and the court may
sentence Defendant up to the maximum allowed by statute per count of conviction. Further, I -

have carefully reviewed every part of this plea agreement with Defendant. To my knowledge,

Defendant's decision

   

enter into this agreement is an informed and voluntary one. —

 
 

 

 

Attorney for Defendant ~~ Date

13
Case 4:18-cr-00572 Document 128 Filed on 11/08/19 in TXSD Page 14 of 14

- T have consulted with my attorney and fully understand all my rights with respect to the
second superseding indictment pending against me. My attorney has fully explained, and I
understand, all my rights with respect to the provisions of the United States Sentencing |
Commission’s Guidelines Manual which may apply in my case. I have read and carefully
reviewed every part of this plea agreement with my attorney. | understand this agreement and 1)

voluntarily agree to its terms.

DS. 1) foS [IF

 

 

ISMAEL RODRIGUEZ-SERRANO Date 7
‘Defendant

14
